DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Received 04/20/2022

	Claim(s) 1-20 are pending.
	Claim(s) 1, 7, 8, and 15 have been amended.
	The 35 USC § 101 rejection to claim(s) 8-14 have been withdrawn in view of the amendments received on 04/20/2022.
The 35 U.S.C § 103 rejection to claim(s) 1-20 have been fully considered in view of the amendments received on 04/20/2022 and are fully addressed in the prior art rejection below.


Response to Arguments
Received 04/20/2022


Regarding independent claim(s) 1, 8, and 15:

Applicant’s arguments (Remarks, Page 6: ¶ 5), filed 04/20/2022, with respect to the rejection(s) of claim(s) 1, 8, and 15 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, selection from a plurality, is based on a result that would (subjectively) provide a best representation fails to be explicitly taught within Lv et al. (US PGPUB No. 20190057509 A1). Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Mastsunobu et al. (US PGPUB No. 20190364265 A1), in view of Lv et al., in view of Owada et al. (US PGPUB No. 20200118003 A1), and further in view of Fang et al. (US PGPUB No. 20200397334 A1).

Applicant’s arguments (Remarks, Page 6: ¶ 6 to Page 7: ¶ 2), filed 04/20/2022, with respect to the rejection(s) of claim(s) 1, 8, and 15 under 35 U.S.C § 103 have been fully considered and are persuasive. Although, Owada et al. teaches to select two or more presentation planes that provide a representation of a scene for display from among a plurality of available planes (see further detail within the rejection below), Owada et al. fails to disclose within the teachings that a “best” representation is provided within the selection of the two or more presentation planes. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of prior art as mentioned above.


Regarding dependent claim(s) 2-7, 9-14, and 16-20:

Applicant’s arguments (Remarks, Page 7: ¶ 3-4), filed 04/20/2022, with respect to the rejection(s) of claim(s) 2-7, 9-14, and 16-20 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 1, 8, and 15 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.





Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-3, 8-10, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mastsunobu et al., US PGPUB No. 20190364265 A1, hereinafter Matsunobu, in view of Lv et al., US PGPUB No. 20190057509 A1, hereinafter Lv, in view of Owada et al., US PGPUB No. 20200118003 A1, hereinafter Owada, and further in view of Fang et al., US PGPUB No. 20200397334 A1, hereinafter Fang.

Regarding claim 1, Matsunobu discloses an apparatus (Matsunobu; a system/apparatus [¶ 0210], as illustrated within Fig. 16; moreover, data presentation apparatus [¶ 0211-0214]; and moreover, free-viewpoint video generating system [¶ 0074, ¶ 0080-0082, and ¶ 0085], and 3D reconstruction [¶ 0106-0108 and ¶ 0113]), comprising:
one or more processors to generate a plurality of full resolution views for each frame of a three-dimension (3D) scene (Matsunobu; the system/apparatus, as addressed above, comprises one or more processors [¶ 0262-0264 and ¶ 0268] to generate a plurality of super-resolution images (i.e. full resolution views) [¶ 0119-0120, ¶ 0122, and ¶ 0131] for each frame of a 3D scene [¶ 0065-0066]; wherein, real viewpoint images are used to construct multi-viewpoint images [¶ 0080-0082] through the use of a plurality of cameras [¶ 0063-0064 and ¶ 0074-0075] of a real implicitly 3D space [¶ 0065-0066], given 3D space (i.e. world coordinate system) [¶ 0067-0069]; and wherein, the super-resolution is able to be performed from multiple viewpoints [¶ 0217-0220]; moreover, imaging comprises aspects of resolution [¶ 0033-0034]), perform reconstruction using the plurality of full resolution views to select two or more presentation planes that provide a representation of a scene for display from among a plurality of available planes (Matsunobu; perform reconstruction using the plurality of super-resolution images (i.e. full resolution views) to select two or more presentation FOVs/planes that provide a representation of a scene for display from among a plurality of available FOVs/planes [¶ 0133-0135 and ¶ 0137-0138]; moreover, super-resolution processing utilizes data from multiple nearby cameras to be aggregated for construction of one or more super-resolution images that provide a representation of a scene [¶ 0217-0220] for display [¶ 0113 and ¶ 0213-0214]).  
Matsunobu fails to disclose performing deep neural network (DNN) inferencing; and 
to select two or more presentation planes that provide a best representation of a scene for display from among a plurality of available planes.
However, Lv teaches performing neural network (NN) inferencing using the plurality of full resolution views to select two or more presentation planes from among a plurality of available planes (Lv; performing neural network (NN) inferencing using the plurality of full resolution views (i.e. images comprising color and depth data) to select two or more presentation FOVs/planes [¶ 0026-0028] from among a plurality of available FOVs/planes [¶ 0020 and ¶ 0022-0023]; wherein, a projected scene flow [¶ 0038-0039] can be displayed [¶ 0051-0052]; moreover, a sequential image pair with color data and depth data are selected to be processed within a NN [¶ 0032, ¶ 0034, and ¶ 0040-0042]).
Matsunobu and Lv are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matsunobu, to incorporate performing neural network (NN) inferencing using the plurality of full resolution views to select two or more presentation planes from among a plurality of available planes (as taught by Lv), in order to provide an improved estimation of three-dimensional motion from images in a computational efficient manner (Lv; [¶ 0003]).
Mastsunobu as modified by Lv fails to explicitly disclose performing deep neural network (DNN) inferencing; and 
to select two or more presentation planes that provide a best representation of a scene for display from among a plurality of available planes.
However, Owada teaches performing deep neural network (DNN) inferencing using the plurality of views to select two or more presentation planes that provide a representation of a scene for display from among a plurality of available planes (Owada; performing deep neural network (DNN) inferencing [¶ 0022 and ¶ 0031] using the plurality of samples/views to select two or more presentation perspectives/planes that provide a representation of a scene for display from among a plurality of available perspectives/planes [¶ 0038-0039]; Wherein, the neural style transfer function (308), based on a style transfer neural network trained, is configured to select (as a required input) a style image (i.e. forest image (320b) or explosion image (320a)) and a target image (i.e. latent image (306) or color-shifted latent image (i.e. green image (322b) or red image (322a))) [¶ 0038-0039], as illustrated within Fig. 3;  such that, a reference image (i.e. style image) or a set of reference images (i.e. two or more of a plurally of style images) may be specified/selected to guide a final color scheme of a final image (wherein, the final image may be the latent image (306) and/or the style-transferred image (310)) to be rendered on the display device [¶ 0034-0035]; additionally, an error correction implicitly corresponds to a best representation of a scene for display, given an iteration (i.e. forward-backward-propagation) process (Owada; a best representation of a scene corresponds to final/reconstructed visualization with reduced errors [¶ 0045-0047] and/or with enhanced attributes [¶ 0038-0039], as illustrated within Fig. 3 and Fig. 5 [¶ 0031 and ¶ 0043]).
Matsunobu in view of Lv and Owada are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matsunobu as modified by Lv, to incorporate performing deep neural network (DNN) inferencing using the plurality of views to select two or more presentation planes that provide a representation of a scene for display from among a plurality of available planes (as taught by Owada), in order to provide an improved three-dimensional modeling that reduces the loss of information while being user-friendly (Owada; [¶ 0003 and ¶ 0015]).
Matsunobu as modified by Lv and Owada fails to disclose to select two or more presentation planes that provide a best representation of a scene.
However, Fang teaches to perform deep neural network (DNN) inferencing using the plurality of full resolution views to select two or more presentation planes that provide a best representation of a scene for display from among a plurality of available planes (Fang; perform deep neural network (DNN) inferencing [¶ 0040-0042, ¶ 0046, and ¶ 0050] using the plurality of full resolution views to select/filter a plurality (i.e. two or more) presentation planes [¶ 0045] that provide a best (i.e. high super resolution) representation of a scene for display from among a plurality of available planes [¶ 0056-0057], as illustrated within Fig. 5; wherein, image comparison is associated with super-resolution [¶ 0058-0059]; moreover, deep learning [¶ 0043-0045] associated with a 3D data set [¶ 0030-0031 and ¶ 0046]; i.e. all images are able to selected/filtered that provide a best/improved representation (i.e. super-resolution image)).
Matsunobu in view of Lv, Owada, and Fang are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matsunobu as modified by Lv and Owada, to incorporate performing deep neural network (DNN) inferencing using the plurality of full resolution views to select two or more presentation planes that provide a best representation of a scene for display from among a plurality of available planes (as taught by Fang), in order to provide higher resolution images without increasing time required for imaging capturing (Fang; [¶ 0004-0006]).

Regarding claim 2, Matsunobu in view of Lv, Owada, and Fang further discloses the apparatus of claim 1, wherein the full resolution views comprise a plurality of red, green, blue and depth (RGBD) images (Lv; the full resolution views comprise a plurality of colors and depth (i.e. red, green, blue and depth (RGBD)) images [¶ 0019 and ¶ 0027-0028]; moreover, learning-based 3D scene flow estimation with RGBD images [¶ 0001]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matsunobu as modified by Lv, Owada, and Fang, to incorporate the full resolution views comprise a plurality of red, green, blue and depth (RGBD) images (as taught by Lv), in order to provide an improved estimation of three-dimensional motion from images in a computational efficient manner (Lv; [¶ 0003]).

Regarding claim 3, Matsunobu in view of Lv, Owada, and Fang further discloses the apparatus of claim 2, wherein the one or more processors further to train the DNN (Owada; the one or more processors further to train [¶ 0027] the DNN [¶ 0043-0045 and ¶ 0047]; moreover, trained encoder of a DNN [¶ 0022 and ¶ 0037-0038] configured to be updated using training [¶ 0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matsunobu as modified by Lv, Owada, and Fang, to incorporate the one or more processors further to train the DNN (as taught by Owada), in order to provide an improved three-dimensional modeling that reduces the loss of information while being user-friendly (Owada; [¶ 0003 and ¶ 0015]).

Regarding claim 15, the rejection of claim 15 is addressed within the rejection of claim 1, due to the similarities claim 15 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 15; however, the subject matter/limitations not addressed by claim 1 is/are addressed below.
Matsunobu discloses a method to facilitate generating a multi-focal/multi-plane (MF/MP) display (Matsunobu; a method [¶ 0080 and ¶ 0236-0237], as illustrated within Fig. 5 and Figs. 19A-B, to facilitate generating a multi focal/plane display [¶ 0211-0214]; moreover, free-viewpoint video generating system [¶ 0074, ¶ 0080-0082, and ¶ 0085] and 3D reconstruction [¶ 0106-0108 and ¶ 0113], using a system [¶ 0210]); and
displaying the two or more presentation planes (Matsunobu; displaying [¶ 0113 and ¶ 0213-0214] the two or more presentation planes [¶ 0133-0135 and ¶ 0137-0138]; wherein, free-viewpoint imaging comprises multiple viewpoints (i.e. presentation planes) [¶ 0033-0034, ¶ 0080-0082, and ¶ 0085]).  
(further refer to the rejection of claim 1)

Regarding claim 16, the rejection of claim 16 is addressed within the rejection of claim 2, due to the similarities claim 16 and claim 2 share, therefore refer to the rejection of claim 2 regarding the rejection of claim 16.

Regarding claim 17, the rejection of claim 17 is addressed within the rejection of claim 3, due to the similarities claim 17 and claim 3 share, therefore refer to the rejection of claim 3 regarding the rejection of claim 17.

Regarding claim 8, the rejection of claim 8 is addressed within the rejection of claim 15, due to the similarities claim 8 and claim 15 share, therefore refer to the rejection of claim 15 regarding the rejection of claim 8; however, the subject matter/limitations not addressed by claim 15 is/are addressed below.
Matsunobu discloses at least one non-transitory computer readable medium having instructions stored thereon, which when executed by one or more processors, cause the processors to perform (Matsunobu; at least one computer readable medium having instructions stored thereon cause the processors to perform [¶ 0265-0267] which when executed by one or more processors [¶ 0262-0264 and ¶ 0268-0269]). 
(further refer to the rejection of claim 15)

Regarding claim 9, the rejection of claim 9 is addressed within the rejection of claim 2, due to the similarities claim 9 and claim 2 share, therefore refer to the rejection of claim 2 regarding the rejection of claim 9.

Regarding claim 10, the rejection of claim 10 is addressed within the rejection of claim 3, due to the similarities claim 10 and claim 3 share, therefore refer to the rejection of claim 3 regarding the rejection of claim 10.



Claim(s) 4-6, 11-13, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunobu in view of Lv, Owada, and Fang as applied to claim(s) 3, 10, and 17 above, and further in view of Yu, US Patent No. 10645368 B1, hereinafter Yu.

Regarding claim 4, Matsunobu in view of Lv, Owada, and Fang further discloses the apparatus of claim 3, wherein training the NN comprises performing a rendering pass on the 3D scene to generate images (Owada; training the NN, as addressed within the parent claim(s), comprises performing a rendering pass/sampling on the 3D scene to generate latent images [¶ 0015 and ¶ 0044-0045]), generating a focus stack of the images and performing a decomposition to generate focused images of the input data into presentation planes (Owada; generating images and performing a decomposition/decoding to generate images of the input data into presentation volumes/planes [¶ 0044-0045 and ¶ 0047-0048]; moreover, volume data images [¶ 0049-0051]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matsunobu as modified by Lv, Owada, and Fang, to incorporate wherein training the NN comprises performing a rendering pass on the 3D scene to generate images, generating a focus stack of the images and performing a decomposition to generate focused images of the input data into presentation planes (as taught by Owada), in order to provide an improved three-dimensional modeling that reduces the loss of information while being user-friendly (Owada; [¶ 0003 and ¶ 0015]).
Matsunobu as modified by Lv, Owada, and Fang fails to disclose to generate Depth-of-Field (DoF) images, generating a focus stack of the DoF images and performing a decomposition to generate focused images of the input data into presentation planes.
However, Yu teaches the DNN comprises performing a rendering pass on the input data to generate Depth-of-Field (DoF) images (Yu; the DNN comprises performing a rendering extraction/pass on the input data [Col. 7, line 47 to Col. 8, line 20 and Col. 8, lines 42-64] to generate Depth-of-Field (DoF) images [Col. 9, lines 14 to Col. 10, lines 8]), generating a focus stack of the DoF images and performing a decomposition to generate focused images of the input data into presentation planes (Yu; generating a focus stack of the DoF images and performing a decomposition to generate focused images of the input data into presentation planes [Col. 9, lines 14 to Col. 10, lines 8]).
Matsunobu in view of Lv, Owada, and Fang and Yu are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matsunobu as modified by Lv, Owada, and Fang, to incorporate the DNN comprises performing a rendering pass on the input data to generate Depth-of-Field (DoF) images, generating a focus stack of the DoF images and performing a decomposition to generate focused images of the input data into presentation planes (as taught by Yu), in order to provide an improved imaging that is increased in quality and more efficient (Yu; [Col. 1, line 25 to Col. 2, line 2]).

Regarding claim 5, Matsunobu in view of Lv, Owada, Fang, and Yu further discloses the apparatus of claim 4, wherein training the NN further comprises performing a synthesis of combinations of the presentation planes (Owada; training the NN, as addressed within the parent claim(s), comprises performing a synthesis the of combinations of the presentation planes [¶ 0044-0045 and ¶ 0048]), selecting a combination of planes having a least percentage of error and generating a best combination of images of the presentation planes (Owada; selecting a combination of planes having a least percentage of error and generating a best combination of images of the presentation planes [¶ 0044-0045]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matsunobu as modified by Lv, Owada, Fang, and Yu, to incorporate wherein training the NN further comprises performing a synthesis of combinations of the presentation planes, selecting a combination of planes having a least percentage of error and generating a best combination of images of the presentation planes (as taught by Owada), in order to provide an improved three-dimensional modeling that reduces the loss of information while being user-friendly (Owada; [¶ 0003 and ¶ 0015]).
Yu further teaches the DNN further comprises performing a synthesis of all combinations of the presentation planes (Yu; the DNN further comprises performing a synthesis of all combinations (i.e. BDfF-NET) of the presentation planes [Col. 9, line 47 to Col. 10, line 8]; moreover, concatenated and fused [Col. 8, line 66 to Col. 9, line 12]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matsunobu as modified by Lv, Owada, Fang, and Yu, to incorporate the DNN further comprises performing a synthesis of all combinations of the presentation planes (as taught by Yu), in order to provide an improved imaging that is increased in quality and more efficient (Yu; [Col. 1, line 25 to Col. 2, line 2]).

Regarding claim 6, Matsunobu in view of Lv, Owada, Fang, and Yu further discloses the apparatus of claim 5, wherein training the DNN further comprises applying training input data to a decomposition network to generate the best combination of images and plane labels (Owada; training the DNN further comprises applying training input data to a decomposition/decoding network to generate the subjectively best combination of images and plane labels/attributes [¶ 0044-0045 and ¶ 0047-0048]; moreover, neural style transfer [¶ 0049-0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matsunobu as modified by Lv, Owada, Fang, and Yu, to incorporate training the DNN further comprises applying training input data to a decomposition network to generate the best combination of images and plane labels (as taught by Owada), in order to provide an improved three-dimensional modeling that reduces the loss of information while being user-friendly (Owada; [¶ 0003 and ¶ 0015]).
Yu further teaches the DNN further comprises applying training input data to a decomposition network to generate the best combination of images (Yu; the DNN further comprises applying training input data to a decomposition network to generate the subjectively best combination of images [Col. 9, line 14 to Col. 10, line 8]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matsunobu as modified by Lv, Owada,Fang, and Yu, to incorporate the DNN further comprises applying training input data to a decomposition network to generate the best combination of images (as taught by Yu), in order to provide an improved imaging that is increased in quality and more efficient (Yu; [Col. 1, line 25 to Col. 2, line 2]).

Regarding claim 18, the rejection of claim 18 is addressed within the rejection of claim 4, due to the similarities claim 18 and claim 4 share, therefore refer to the rejection of claim 4 regarding the rejection of claim 18.

Regarding claim 19, the rejection of claim 19 is addressed within the rejection of claim 5, due to the similarities claim 19 and claim 5 share, therefore refer to the rejection of claim 5 regarding the rejection of claim 19.

Regarding claim 20, the rejection of claim 20 is addressed within the rejection of claim 6, due to the similarities claim 20 and claim 6 share, therefore refer to the rejection of claim 6 regarding the rejection of claim 20.

Regarding claim 11, the rejection of claim 11 is addressed within the rejection of claim 4, due to the similarities claim 11 and claim 4 share, therefore refer to the rejection of claim 4 regarding the rejection of claim 11.

Regarding claim 12, the rejection of claim 12 is addressed within the rejection of claim 5, due to the similarities claim 12 and claim 5 share, therefore refer to the rejection of claim 5 regarding the rejection of claim 12.

Regarding claim 13, the rejection of claim 13 is addressed within the rejection of claim 6, due to the similarities claim 13 and claim 6 share, therefore refer to the rejection of claim 6 regarding the rejection of claim 13.




Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunobu in view of Lv, Owada, and Fang as applied to claim(s) 2 and 9 above, and further in view of Cansizoglu et al., US PGPUB No. 20170161901 A1, hereinafter Cansizoglu.

Regarding claim 7, Matsunobu in view of Lv, Owada, and Fang further discloses the apparatus of claim 2, wherein the selection of the two or more presentation planes is based on a depth of a central RGBD map (Lv; the select two or more presentation FOVs/planes [¶ 0026-0028] is based on a depth of a common RGBD data (i.e. central RGBD map) [¶ 0019 and ¶ 0027-0028], as illustrated with Fig. 1A and Figs. 1C-D; wherein, the depth data is calculated based on the color data or pairs of stereo images [¶ 0019]; moreover, learning-based 3D scene flow estimation with RGBD images [¶ 0001]; such that, a sequential image pair with color data and depth data are selected to be processed within a NN [¶ 0032, ¶ 0034, and ¶ 0040-0042]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matsunobu as modified by Lv, Owada, and Fang, to incorporate the full resolution views comprise a plurality of red, green, blue and depth (RGBD) images (as taught by Lv), in order to provide an improved estimation of three-dimensional motion from images in a computational efficient manner (Lv; [¶ 0003]).
Matsunobu as modified by Lv, Owada, and Fang fails to disclose selection of the two or more presentation planes is based on a depth variation of a central RGBD map
However, Cansizoglu teaches the selection of the two or more presentation planes is based on a depth variation of a central RGBD map (Cansizoglu; the implicit  (module) selection of the two or more presentation planes is based on a depth variation of a central RGBD map [¶ 0067-0069], as illustrated within Fig. 3; wherein, matching 3D points to the associated 3D lines improves the registration between the frames, such that two matching 2D measurements are triangulated and added to a map [¶ 0056 and ¶ 0072]; furthermore, random sample consensus (RANSAC) considers all possible plane correspondences [¶ 0044 and ¶ 0050-0052]; and wherein, selection of the two or more presentation planes, given the modules correspondence search and/or RANSAC registration pull from multiple image sources in parallel (i.e. with comparison) and/or in sequences (i.e. with a looped flow) for processing [¶ 0046, ¶ 0050, ¶ 0068-0069]).
Matsunobu in view of Lv, Owada, and Fang and Cansizoglu are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matsunobu as modified by Lv, Owada, and Fang, to incorporate the DNN comprises performing a rendering pass on the input data to generate Depth-of-Field (DoF) images, generating a focus stack of the DoF images and performing a decomposition to generate focused images of the input data into presentation planes (as taught by Yu), in order to provide an improved imaging that is increased in quality and more efficient (Yu; [Col. 1, line 25 to Col. 2, line 2]).

Regarding claim 14, the rejection of claim 14 is addressed within the rejection of claim 7, due to the similarities claim 14 and claim 7 share, therefore refer to the rejection of claim 7 regarding the rejection of claim 14.








Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616